Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
According to the correction officer who authored one of the misbehavior reports and witnessed the incident at issue, he observed petitioner lunge at a fellow inmate with a weapon. The officer testified that he saw the weapon petitioner used and threw away as he was fleeing, and the officer positively identified the weapon upon its subsequent retrieval. This *579evidence, along with the other documentary and testimonial evidence presented, constitute substantial evidence to support the finding of guilt on the charges proffered against petitioner. Because the determination was not based solely on evidence from a confidential informant, any failure to ascertain the reliability and credibility of the informant does not mandate annulment. With respect to petitioner’s remaining procedural arguments, even were we to accept petitioner’s claims of errors we would find them to be harmless.
Cardona, P. J., Mikoll, Crew III, White and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.